
	

113 HRES 733 IH: Expressing support for designation of the month of September as “Clinical Research Innovation Month”.
U.S. House of Representatives
2014-09-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		2d Session
		H. RES. 733
		IN THE HOUSE OF REPRESENTATIVES
		
			September 17, 2014
			Mr. Peters of California (for himself, Mr. Vargas, Ms. Matsui, and Ms. Bass) submitted the following resolution; which was referred to the Committee on Energy and Commerce
		
		RESOLUTION
		Expressing support for designation of the month of September as Clinical Research Innovation Month.
	
	
		Whereas Clinical Research Organizations (CROs) provide specially designed services which are
			 fundamental to the development of drugs, biologics, and medical devices
			 that improve the general health and well-being of the people of the United
			 States;
		Whereas CROs have more than doubled in size over the past decade;
		Whereas the number of studies conducted by CROs has increased by over 500 percent over the past 8
			 years;
		Whereas CROs conduct 80 percent of the experimental research for innovative new drugs;
		Whereas CROs contribute more than 100,000 professional research jobs to the global innovation
			 economy;
		Whereas these cutting-edge research organizations undertake approximately two-thirds of business
			 activity for biopharmaceutical development, demonstrating their critical
			 involvement in the pharmaceutical, biotech, and medical device industries;
		Whereas of the 88 new drugs to receive Food and Drug Administration and Emergency Medical
			 Associates approval last year, 85 of them were manufactured by CROs;
		Whereas CROs research medical solutions to combat diseases such as breast cancer, Alzheimer’s
			 Disease, hepatitis, diabetes, asthma, and hypertension;
		Whereas CROs have conducted thousands of clinical trials involving over 1,000,000 patients as they
			 strive to tackle the world’s most pressing medical issues through
			 innovative clinical research; and
		Whereas the month of September would be an appropriate time to designate as Clinical Research Innovation Month: Now, therefore, be it
	
		That the House of Representatives—
			(1)supports the designation of Clinical Research Innovation Month;
			(2)recognizes the considerable contributions of Clinical Research Organizations to the United States;
			 and
			(3)honors these organizations, which will continue to inspire innovation in future generations.
			
